DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a device, classified in H01L 23/3735.
II. Claims 11-14, drawn to a device, classified in H01L 25/16.
III. Claims 15-20, drawn to a process, classified in H01L 29/66681.

The inventions are independent or distinct, each from the other because:
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case The product can be made by another and materially different process. The method of invention III requires that the spin-Seebeck insulator be deposited whereas this layer can be made by epitaxial growth as described in the instant application. 

Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product. The method of invention III describes the fabrication of the device of Figure 2D which requires the spin-Seebeck insulator and the SOC material to be formed on the sidewall of a subfin in an LDMOS finFET array.  However, the device of invention II describes a completely different product than that made by the method. Namely, the product of invention II requires the spin-Seebeck insulator and SOC material to be formed as conformal layers on a heat sink that sits on the surface of fully formed IC chips in an assembly. Thus the product of invention II is entirely different than that of the method of invention III.

Inventions I and II are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not claimed or disclosed as being used together, the inventions additionally have materially different design, mode or operation, function and effect, further, the inventions do not overlap in scope and are not claimed as obvious variants.  The device of invention I covers the embodiments wherein the spin-Seebeck . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The identified distinct invention require separate classification and text searches and thus there is a serious search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A: embodiment as described with regard to Fig. 2A-2B
Species B: embodiment as described with regard to Fig. 2C
Species C: embodiment as described with regard to Fig. 2D
Species D: embodiment as described with regard to Fig. 2E
Species E: embodiment as described with regard to Fig. 2F
Species F: embodiment as described with regard to Fig. 3

The species are independent or distinct because:
Species A: the embodiment of Fig. 2A-2B requires a single FinFET having the spin-Seebeck insulator and SOC material stack extending under the entirety of the FinFET.
Species B: the embodiment of Fig. 2C requires a LDMOS comprising an array of channel fins and wherein the spin-Seebeck insulator and SOC material are only formed under the drift and drain regions.
Species C: the embodiment of Fig. 2D requires a finFET wherein the spin-Seebeck insulator and SOC material are formed on sidewalls of a sub-fin of the active region and wherein the gate stack is formed on top of the spin-Seebeck insulator and SOC material.
Species D: the embodiment of Fig. 2E requires a HEMT wherein a substrate having the spin-Seebeck insulator formed thereon, a pinhole therein and the III-N active region of the HEMT is grown from the exposed substrate through the pin hole and the SOC material is formed on sidewalls of the active body and a top surface of the spin-Seebeck insulator.
Species E: the embodiment of Fig. 2F requires a FinFET wherein the spin-Seebeck insulator is formed on sidewalls of the semiconductor body, raised source/drain regions and source/drain electrodes and the planar SOC material is formed underneath the entirety of the finFET and spin-Seebeck insulator.  Additionally this embodiment requires the spin based heat extractor to surrounding an interconnect that is formed on a plane above the finFET in the ILD.
Species F: the embodiment of Fig. 3 requires packaged ICs having no spin based heat extractors incorporated directly with the components but instead where the spin based heat extractor is conformally formed on an external heat sink mounted on a top surface of an array of distinct IC chips in an assembly.

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic to all species identified.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The distinct species describe completely different devices with different mode of operation, effect, structural design and utility. Additionally, the distinct species would require separate classification and text search thus contributing to a serious search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/           Primary Examiner, Art Unit 2812